Opinion op the Court by
Judge Peters:
Some of the facts stated in appellant’s answer and cross-petition certainly presented a good defense to the action and would have entitled him to the relief he sought if the facts alleged had been sustained by the evidence and his cross-action had been properly prepared and prosecuted, but the title bond, which he alleged he held on Asberry, was not filed and properly made an exhibit in the cause. J. K. Underwood, in whom he alleged that legal title to the land for which the notes were given was, he did not make a defendant to his cross-action.
The answer, made a cross-petition, was filed at the October term, 1860, of the Circuit Court, and an order of survey entered, and the cause transferred to the equity docket; at the March term, 1861, the surveyor filed his report and the cause was continued, and it was then continued at each successive term of the court without any other order, except the appointment of attorneys to defend for the nonresidents, until the October term, 1863, when the death of the defendant, Joseph Asberry, was suggested, and it was then continued without any effort to revive the action or to prepare it, or any order made in the case until the April term, 1865, when appellee took a rule against appellant to prepare the case for trial at the next term of the court, and although that rule *593was actually served in July, 1865, not a step was taken to prepare the case for trial, although it lingered on the docket until the October term, 1866, of the court, when the judgment now complained of was rendered.
Haswell & Rodman, for Appellant.
Allen, for Appellees.
A want of attention and care, such as is disclosed in this record on the part of appellant, amounting to reckless negligence, should not be indulged, and if loss and injury follow, they must be accepted as the natural consequence of the love of ease, or an indifference to that which interests most men — their own interest.
Wherefore, the judgment is affirmed.